O’NIELL, C. J.
(dissenting from the ruling on the judge’s charge to the jury). It is said in the majority opinion, and it is true, that the contention of the district attorney was that the provocation for the homicide was that the deceased had poisoned defendant’s dog. It is also said in the majority opinion, and it is true, that the defendant contended that he had done the killing in self-defense,' in a discussion over the poisoning of his dog.
Under those circumstances, I respectfully submit that the judge should not have injected into the case an untenable proposition which the defendant had not contended for. The judge said to the jury:
“I charge you that the mere poisoning of a dog will not justify the killing of a man, nor will the killing of a dog mitigate an unlawful killing from murder to manslaughter.”
If the defendant had contended for any such justification or mitigation, and if the district attorney had requested a special charge on the subject, the judge would have been right in instructing the jury on the question at issue. Even then, I would doubt that the judge should say that any specified provocation could not, under any circumstances, reduce a felonious homicide from murder toi manslaughter. Be (that as ¡Lt may, the special charge which the judge gave put the defendant in the position of contending — when in fact he did not contend — that the poisoning of a m'an’s dog justified killing the poisoner, or, at least, was a sufficient provocation to make a homicide manslaughter instead of murder. Moreover, the special charge was virtually a statement that the poisoning of defendant’s dog was the only- provocation for the homicide.
The familiar rule in that respect is that the trial judge is not required to give to the jury a special charge that is not appropriate to any issue in the case. I submit that the rule ought to work both ways; that it is as wrong and unjust to the defendant for the judge to give an unfavorable or detrimental charge that is not appropriate to any issue in the case as it is for the judge to refuse to give a favorable charge that would be appropriate' to an issue in the case. The special charge given in this case was very detrimental to the defendant,- because it was so apt to leave a false- and unfavorable impression upon the jury. The premise for the charge was so unique — sui generis, may I say — in its supposed facts that it must have been the very center of gravity for the deliberations of the jury.
In other respects, I would concur in the majority opinion and decree.